Exhibit 10.14

MARATHON PETROLEUM CORPORATION

EXECUTIVE TAX, ESTATE, & FINANCIAL PLANNING PROGRAM

I. Introduction

Marathon Petroleum Corporation establishes the Executive Tax, Estate, and
Financial Planning Program (the “Program”), effective July 1, 2011, to assist
eligible Executive Officers in obtaining professional advice for personal tax,
estate, and financial planning matters.

II. Definitions

As used herein, the terms set forth below shall have the following respective
meanings:

“Corporation” means Marathon Petroleum Corporation, a Delaware Corporation, or
any successor thereto.

“Covered Service” means a tax, financial planning, or estate planning service
that is eligible for reimbursement by the Corporation pursuant to Section V,
below.

“Dependent” means a dependent of the Executive Officer who is claimed as a
dependent on their Federal tax return, or other dependents as approved by the
Vice President of Human Resources & Administrative Services

“Executive Officer” means (i) an Officer of the Corporation in compensation
grade 88 and above, (ii) an officer of a subsidiary or affiliate of the
Corporation, including Speedway LLC, in compensation grade 88 and above or
(iii) a Vice President and above if recommended by the Vice President of Human
Resources and Administrative Services of the Corporation and approved by the
President of the Corporation.

“Retirement” means termination on or after the time at which the Executive
Officer is eligible for retirement under the Marathon Petroleum Retirement Plan,
Speedway Retirement Plan, or their successor plans as applicable, or if the
Executive Officer does not participate the Plan, has attained age 50 and
completed ten years of service with the Corporation or its subsidiaries and
affiliates.

 

1



--------------------------------------------------------------------------------

“Separation from Service” shall have the same meaning as set forth under
Section 409A of the Internal Revenue Code with respect to the Corporation and
its subsidiaries or affiliates.

“Specified Employee” shall have the meaning as set forth under Section 409A of
the Internal Revenue Code and as determined by the Corporation in accordance
with its established policy.

III. Eligibility

All Executive Officers are eligible for the Program. Eligibility is effective as
of the later of (i) July 1, 2011, or (ii) the date on which the individual is
initially promoted to or hired for an Executive Officer position.

IV. Benefits

A. Benefits During Employment. The Corporation shall reimburse each Executive
Officer for up to $15,000 of Covered Services incurred in each calendar year
during which he or she is an Executive Officer.

B. Benefits Following Death or Retirement. In the event of the death or
Retirement of an Executive Officer, the benefits available under the Program to
the Executive Officer or, if applicable, his or her estate in the calendar year
of death or Retirement shall be determined under Paragraph A. In the calendar
year immediately following the death or Retirement of the Executive Officer, the
Corporation shall reimburse the Executive Officer or, if applicable, the estate,
for up to $3,000 of tax return preparation services that otherwise qualify as
Covered Services. No other Program benefits shall be made available to the
Executive Officer or the estate following the death or Retirement of the
Executive Officer.

C. Benefits Following Termination or Resignation. In the event an Executive
Officer resigns or is terminated, the Corporation shall reimburse the Executive
Officer for Covered Services that were incurred during his or her tenure as an
Executive Officer, up to the applicable limits, if a request for reimbursement
is properly submitted no later than 30 days following the date his or her tenure
as an Executive Officer concludes. No other Program benefits shall be made
available to the Executive Officer following the end of his or her tenure as an
Executive Officer.

D. Benefits Following Transfer to a Non-Executive Officer Position. In the event
an Executive Officer is transferred to a non-officer position within the
controlled group and therefore no longer satisfies the definition of Executive
Officer as set forth in Section II, he or she shall continue participation in
the Program until December 31 of the calendar year following the year of such
transfer. In the event of the death, Retirement, termination, or resignation of
the individual before December 31 of the calendar year following the year of
such transfer, benefits shall be provided as set forth in Paragraphs B and C
above, as applicable.

 

2



--------------------------------------------------------------------------------

V. Covered Services

Services eligible for reimbursement under the Program (“Covered Services”) must
meet the following requirements:

A. Services must be provided for the purpose of providing tax planning, tax
return preparation, financial planning, or estate planning services for the
direct benefit of the Executive Officer or Dependent of the Executive Officer;
and

B. Services must be provided by a Certified Public Account, a tax return
preparation professional, a lawyer, or a registered investment advisor who is in
the business of providing such services to the public on a regular basis.

VI. Requests for Reimbursement

Requests for reimbursement must be submitted to the Vice President of Human
Resources of Marathon Petroleum Corporation or such other appropriate individual
as he/she may designate from time to time. Each reimbursement request must be
accompanied by an original invoice and must be submitted no later than
December 1 of the calendar year following the calendar year in which the
services were performed. For purposes of determining the maximum annual benefit,
reimbursements will be attributed to the calendar year in which the services are
performed.

VII. Time of Payment

A. General Rule. Reimbursements shall be paid within 60 days of the date on
which a reimbursement request is submitted, but in no event later than
December 31 of the calendar year following the calendar year in which the
services were performed.

B. Delay of Payment to Specified Employees upon Separation from Service. If an
Executive Officer who is determined to be a Specified Employee has a Separation
from Service, then any reimbursements under this Program shall be paid in a lump
sum within the 90-day period following the sixth month after Separation from
Service (other than a Separation from Service on account of the death of
Executive Officer). In the event of a Separation from Service of a Specified
Employee on account of death, payment shall be made pursuant to Paragraph A
above.

 

3



--------------------------------------------------------------------------------

VIII. Taxation of Program Benefits

All Program benefits will be subject to applicable payroll taxes and will be
reported on the Executive Officer’s Form W-2 for the year of reimbursement.
Executive Officers shall not be entitled to any “gross up” payments or tax
allowances as compensation for or reimbursement of taxes owed on Program
benefits.

APPROVED:

 

/s/ Rodney P. Nichols

    

10/27/11

Rodney P. Nichols

Vice President Human Resources and Administrative Services

Marathon Petroleum Corporation

     Date

 

4